The application is examined under the first inventor to file provisions of the AIA .

Detailed Action
Status of Claims
This replies to the 9/27/2021 application on claims 1-20. 
Continuity/Reexam Information for 17/485619 
    
        
            
                                
            
        
    

Parent Data17485619, filed 09/27/2021 is a continuation of 14264274, filed 04/29/2014 ,now U.S. Patent #11132720 and having 4 RCE-type filings therein14264274 is a continuation in part of 14076420, filed 11/11/2013 ,now U.S. Patent #10346884 and having 2 RCE-type filings therein14076420 is a continuation in part of 13021882, filed 02/07/2011 ,now U.S. Patent #8600813 13021882 is a continuation in part of 09854319, filed 05/11/2001 ,now U.S. Patent #7890368 and having 3 RCE-type filings therein

DOUBLE PATENTING
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Serial No. 14/264274 now US Pat 11,132,720. Although the claims at other co-pending applications are not identical, they are not patentably distinct from each other. 

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims are directed to statutory classes. The claims herein are directed to subject matter which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
Step 2a Prong 1
The claim(s) is/are directed to Certain Methods Of Organizing Human Behavior. 

Alice
clearinghouse
implemented by computer
Here
advertising
implemented by computer
Bilski
hedge
implemented by computer


Thus, the claims “recite” an abstract idea (i.e. “PEG” Revised Step 2A Prong 1=Yes).
Additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to: processor, medium, processing system, network platform. Other steps do not present significantly more or integrate the idea into a practical application.
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to do computer implement. The specification has the computer as any machine that performs the functions. The additional elements are not sufficient to amount to significantly more than the judicial exception. The claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – computing, medium, processing circuitry to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea.
For example, but for the computer, the claims encompasses manually using math in association with advertising, i.e. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY, in a particular technological environment computer-implemented/medium/storage. 
Step 2b
The additional elements are generic and generally applied and are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. MPEP 2106
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked merely as a tool. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The further elements of the claims are merely directed to further abstract ideas (a plurality of exceptions December 16, 2014 Interim Guidance p 74625, Fed Register Vol 79 No 241) and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is conventional (device, ad inventory, computer program product, medium). There is not improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. Applicant says, Specification: any means of gathering touchpoint data, any technique for preparing data, any technique for preparing data, any technique for modeling attribute importance, any technique for modeling attribute value importance, any machine learning, any content medium, any computerized display, any combination of channel owner, channel data provider, attribution entity, any intermediate hardware, any machine, any mechanism for storing transmitting, any media for storing and transmitting, any media.
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). 
Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
-Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
-Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of an algorithm for organizing human behavior implemented with generic technology. In addition to these indisputably conventional features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 
Claims dependent from the independent claims do not cure the deficiencies and are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

MPEP 2123: 	“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”

Claims 1-6,8-13,15-20 are rejected under 35 U.S.C. 103 over Swaminathan (US 2014/0040026) in view of Schuster (US 2010/0114715) in view of Lewis (US 2012/0047542) 


CLAIM 1 8 15
obtaining, by the advertisement proxy, a playlist associated with a destination platform, wherein the playlist includes: 
Swaminathan teaches a method for use in an advertisement proxy in a digital media delivery system,  (i.e. a “playlist file” that contains a “sequential list of implicit or explicit reference links . . .  to media segment files containing sequential portions of the video content to be streamed”) (Swaminathan: 0002, 0018)
information identifying media items scheduled for delivery to the destination platform; 
Swaminathan teaches a method for use in an advertisement proxy in a digital media delivery system,  (i.e. a “playlist file” that contains a “sequential list of implicit or explicit reference links . . .  to media segment files containing sequential portions of the video content to be streamed”) (Swaminathan: 0002, 0018)
at least one empty spot block; and 
Swaminathan (i.e. “interleaving user-customized advertisements ("ads") into the video content”) (0018)
metadata associated with the at least one empty spot block; 
Swaminathan at least ¶s 29 30-33 51 60 65 75 82-83 
Also 
Schuster at least ¶ 45 65-66 78 80 81 82 90 91 92
generating, by the advertisement proxy, a playback manifest based on the playlist, wherein the playback manifest includes: 
Swaminathan at least Abstract
the information identifying media items scheduled for delivery to the destination platform; 
Swaminathan (i.e. “replace the advertisement markers included in the manifest file with the advertisement URLs associated with the user-customized advertisements”) (0019)  the preliminary version of the playback manifest including tracking-calls inserted by the advertisement proxy first location information associated with a media file included in the preliminary version of the playback manifest
spot information identifying an additional media item selected for inclusion in the at least one empty spot block, 
Swaminathan at least ¶s 29 30-33 51 60 65 75 82-83 Fig 3-13
wherein the additional media item is selected for inclusion based on the metadata 
Swaminathan at least ¶s 29 30-33 51 60 65 75 82-83 Fig 3-13
format information identifying a media format associated with the destination platform; 
Swaminathan does this method at the client device, and thus does not teach that the insertion happen at the advertisement proxy and that the CDN provides primary media item and the advertising content are provided as normalized media files.  Lewis, however, teaches at the “ad proxy” (Lewis: 0008) and that the CDN provides primary media item and the advertising content are provided as normalized media files (i.e. “media files may be encoded . . . to facilitate integration with streaming platforms”) (0021; 0030), being operable to format hosted media files based on normalized format information of the playback manifest (i.e. describing a video modification server) (0030), and generate normalized media files from the primary media content and the advertising content based on the normalized format (i.e. listing many different transcoding transformations to media files to make them compatible with the destination platform) (0030).
It would have been obvious at the time of filing to combine Swaminathan and Lewis. Swaminathan and Lewis are analogous art because both teach streaming content. Swaminathan teaches insertion at the client device instead of an ad proxy as Lewis does. Since each individual element and its function is shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself, i.e. substitution with the predictable result of a modified Swaminathan performs the method in ad proxy prior to sending the manifest to the client device, as is taught by Lewis, to “overcome the drawbacks and deficiencies in the art by providing flexible dynamic streaming media in a cost effective manner that is convenient and transparent for end users” (Lewis: 0007).

location information specifying locations from which the media items and the additional media item can be obtained 
Swaminathan (i.e. “replace the advertisement markers included in the manifest file with the advertisement URLs associated with the user-customized advertisements”) ¶ (0019)  the preliminary version of the playback manifest including tracking-calls inserted by the advertisement proxy first location information associated with a media file included in the preliminary version of the playback manifest. ¶ 28
transmitting the playback manifest from the advertisement proxy to a content distribution network, wherein the content distribution network: 
Swaminathan shows the following except for the ad proxy (see Schuster below)
transmitting the preliminary version of the playback manifest (i.e. “provided to a media playback application or module that "plays" the content”) (0019) from the advertisement proxy to a content distribution network (0044), the content distribution network configured to:
transmit the final version of the playback manifest to a destination platform (0019) and
provide the media files to the destination platform (0023, 0044) wherein the destination platform is configured to playback normalized media files in accordance with the final version of the playback manifest

obtains the media items and the additional media item based on the location information 
Swaminathan (i.e. “replace the advertisement markers included in the manifest file with the advertisement URLs associated with the user-customized advertisements”) ¶ (0019)  the preliminary version of the playback manifest including tracking-calls inserted by the advertisement proxy first location information associated with a media file included in the preliminary version of the playback manifest. ¶ 28
formats the media items and the additional media item based on the format information; and 
Swaminathan does this method at the client device, and thus does not teach that the insertion happen at the advertisement proxy and that the CDN provides primary media item and the advertising content are provided as normalized media files.  Lewis, however, teaches at the “ad proxy” (Lewis: 0008) and that the CDN provides primary media item and the advertising content are provided as normalized media files (i.e. “media files may be encoded . . . to facilitate integration with streaming platforms”) (0021; 0030) ), being operable to format hosted media files based on normalized format information of the playback manifest (i.e. describing a video modification server) (0030), and generate normalized media files from the primary media content and the advertising content based on the normalized format (i.e. listing many different transcoding transformations to media files to make them compatible with the destination platform) (0030).
It would have been obvious at the time of filing to combine Swaminathan and Lewis. Swaminathan and Lewis are analogous art because both teach streaming content. Swaminathan teaches insertion at the client device instead of an ad proxy as Lewis does. Since each individual element and its function is shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself, i.e. substitution with the predictable result of a modified Swaminathan performs the method in ad proxy prior to sending the manifest to the client device, as is taught by Lewis, to “overcome the drawbacks and deficiencies in the art by providing flexible dynamic streaming media in a cost effective manner that is convenient and transparent for end users” (Lewis: 0007).

transmits the media items and the additional media items to the destination platform in accordance with the playback manifest.
Swaminathan (i.e. “provided to a media playback application or module that "plays" the content”) (0019)
CLAIM 2 9 16
claim 1/8/15, wherein: 
the playback manifest is a preliminary manifest; and 
wherein the content distribution network modifies the preliminary manifest.
(Not explicit in Swaminathan is preliminary, modifies but see Schuster’s preliminary, preemption orders Schuster at least Fig 1 and corresponding text, where Schuster’s preemption orders modify)
Since each individual element and its function is shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, i.e. using known techniques for improvement per Schuster improvements.

CLAIM 3 10 17
claim 2/9/16, wherein: the 
content distribution network modifies the preliminary manifest by altering location information associated with one or more media items in response to determining that the one or more media items are available from a different location in closer physical proximity to the destination platform
Not explicit in Swaminathan is preliminary, modify but see Schuster’s preliminary, preemption orders Schuster at least Fig 1 and corresponding text, Schuster’s preemption orders modify. ¶ 3, 5, 7-11, 32, 40 42 45 47 75 78 82 84
Since each individual element and its function is shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, i.e. using known techniques for improvement per Schuster using location based improvement.

CLAIM 4 11 18 
claim 1/8/15, wherein generating the playback manifest includes: 
transmitting a request for an external advertisement server to select the additional media item in accordance with the metadata associated with the at least one empty spot block; and 
modifying the playlist based, at least in part on information received in response to the request.
Swaminathan at least ¶ 32 third party servers
metadata Swaminathan at least ¶s 29 30-33 51 60 65 75 82-83 
Empty spot Swaminathan (i.e. “interleaving user-customized advertisements ("ads") into the video content”) (0018)

CLAIM 5 12 19
claim 1/8/15, wherein: 
the metadata associated with the at least one empty spot block includes advertiser priority information associated with the empty spot block.
Schuster at least ¶ 32 
CLAIM 6 13 20
claim 1/8/15, wherein: 
the playback manifest includes at least one tag configured to cause the destination platform to report presentation of at least a portion of a normalized media file of the normalized media files.
Swaminathan (i.e. “replace the advertisement markers included in the manifest file with the advertisement URLs associated with the user-customized advertisements”) (0019)  
Lewis discloses wherein the at least one tag is configured to cause the destination platform to report presentation of at least a portion of a normalized media file of the normalized media files to a third party server (0039).   
It would have been obvious at the time of filing to combine Swaminathan and Lewis. Swaminathan and Lewis are analogous art because both teach streaming content. Swaminathan teaches insertion at the client device instead of an ad proxy as Lewis does. Since each individual element and its function is shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, i.e. using known techniques for improvement per Lewis to report presentation of at least a portion of a normalized media file of the normalized media files to a third party server for the advantage of using normal advertising tracking techniques to allow advertisers to track the delivered impressions to gain better insights into the reach of their ads on platforms than have no particular tracking capabilities.
Not explicit in Swaminathan is tracking-calls inserted by the advertisement proxy but see Schuster Fig 2D 2E and corresponding text where Schuster shows inserting identification ¶ 56 for verification.
It would have been obvious at the time of filing to combine Swaminathan and Schuster. Swaminathan and Schuster are analogous art because both teach streaming content. Since each individual element and its function is shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, i.e. using known techniques for improvement to gain better insights into the reach of their ads on platforms than have no particular tracking capabilities.

Claims 7 14 are rejected under 35 U.S.C. 103 over Swaminathan/Schuster/Lewis in view of Lobsenz (US 2013/0246181)


CLAIM 7 14
claim 1/8, wherein the 
destination platform is an automotive radio platform.
Lobsenz (US 2013/0246181) teaches, what Swaminathan does not, namely wherein the destination platform is an automotive radio platform (0074). It would have been obvious at the time of filing to combine Swaminathan and Lobsenz. Swaminathan and Lobsenz are analogous art because both teach advertising. Swaminathan teaches advertising to a device but not does not explicitly say automotive radio whereas Lobsenz does. Since each individual element and its function is shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, i.e. the substitution of an  automotive radio as a specific instantiation of the class of advertising devices already shown in Swaminathan. Therefore it would have been obvious to substitute automotive radio for Swaminathan’s general class of ad devices with the predictable result that Swaminathan can to work in cars to take advantage of advertising opportunities that can be targeted to people in their automobiles.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681